DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                 LINDA CYR and PAUL ERNEST CYR,
                            Appellants,

                                     v.

                   IMANI ZAFAIRA BRAZ CABRERA,
                             Appellee.

                               No. 4D18-877

                           [January 24, 2019]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Robert L. Pegg, Judge; L.T. Case No.
312015DR000723.

  Kate E. Watson of Adams/Coogler, P.A., West Palm Beach, for
appellants.

  No brief filed on behalf of appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and DAMOORGIAN, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.